

	

		II

		109th CONGRESS

		1st Session

		S. 2086

		IN THE SENATE OF THE UNITED STATES

		

			December 13, 2005

			Mr. Lautenberg (for

			 himself and Mr. Smith) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to modify the

		  definition of compensation for purposes of determining the limits on

		  contributions to individual retirement accounts and annuities, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 IRA Equity Act of

			 2005.

		2.Computation of limits

			 on IRA and Roth IRA contributions

			(a)Certain wage

			 replacement income treated as compensation

				(1)Wage

			 replacement incomeSection

			 219(f) of the Internal Revenue Code of 1986 (relating to other definitions and

			 special rules) is amended by adding at the end the following new

			 paragraph:

					

						(8)Treatment of

				certain wage replacement income as compensation

							(A)In

				generalNotwithstanding paragraph (1), applicable wage

				replacement income not otherwise treated as compensation shall be treated as

				compensation for purposes of this section.

							(B)Applicable wage

				replacement incomeFor purposes of this paragraph, the term

				applicable wage replacement income means any amount received by an

				individual—

								(i)as the result of

				the individual having become disabled,

								(ii)as unemployment

				compensation (as defined in section 85(b)),

								(iii)under workmen's

				compensation acts, or

								(iv)which

				constitutes wage replacement income under regulations prescribed by the

				Secretary.

								

				(2)Certain

			 excludable amounts may be taken into account for purposes of Roth

			 IRAsSection 408A(c)(2) of such Code (relating to contribution

			 limit) is amended by adding at the end the following new flush sentence:

					

						In

				determining the maximum amount under subparagraph (A), subsections (b)(1)(B)

				and (c) of section 219 shall be applied by taking into account compensation

				described in section 219(f)(8) without regard to whether it is includible in

				gross income.

				(3)Effective

			 dateThe amendments made by this subsection shall apply to

			 taxable years beginning after December 31, 2004.

				(b)Computation of

			 maximum IRA deduction for Roth IRAs using compensation from 2 preceding taxable

			 years

				(1)In

			 generalSection 408A(c) of the Internal Revenue Code of 1986

			 (relating to treatment of contributions) is amended by adding at the end the

			 following new paragraph:

					

						(8)Compensation

				from preceding 2 years may be taken into account

							(A)In

				generalA taxpayer may elect for purposes of paragraph (2) to

				take into account any unused compensation from the 2 taxable years immediately

				preceding the taxable year.

							(B)Unused

				compensationFor purposes of this paragraph, the term

				unused compensation means with respect to an individual for any

				taxable year the compensation includible in the individual's gross income for

				the taxable year reduced by the sum of—

								(i)the amount

				allowed as a deduction under 219(a) to such individual for such taxable

				year,

								(ii)the amount of

				any designated nondeductible contribution (as defined in section 408(o)) on

				behalf of such individual for such taxable year,

								(iii)the amount of

				any contribution on behalf of such individual to a Roth IRA under this section

				for such taxable year, and

								(iv)the amount of

				compensation includible in such individual's gross income for such taxable year

				taken into account under section 219(c) in determining the limitation under

				section 219 or paragraph (2) for the individual's spouse.

								(C)Application to

				special rule for married individualsUnder rules prescribed by

				the Secretary, in applying section 219(c) for any taxable year for purposes of

				applying paragraph (2)(A), unused compensation of an individual or an

				individual's spouse for the 2 taxable years immediately preceding the taxable

				year may be taken into account.

							

				(2)Effective

			 dateThe amendment made by this subsection shall apply to taxable

			 years beginning after December 31, 2004, but unused compensation for taxable

			 years beginning before January 1, 2005, may be taken into account for taxable

			 years beginning after December 31, 2004.

				

